Exhibit 10.18 SEC Order
 UNITED STATES OF AMERICA
Before the
SECURITIES AND EXCHANGE COMMISSION




SECURITIES ACT OF 1933
Release No. 9228 / June 29, 2011


SECURITIES EXCHANGE ACT OF 1934
Release No. 64767 / June 29, 2011


INVESTMENT ADVISERS ACT OF 1940
Release No. 3227 / June 29, 2011


ADMINISTRATIVE PROCEEDING
File No. 3-14445


 
In the Matter of
 
RAYMOND JAMES & ASSOCIATES, INC. AND
RAYMOND JAMES FINANCIAL SERVICES, INC.
 
Respondents.
 
 
 
 
ORDER INSTITUTING ADMINISTRATIVE AND CEASE-AND-DESIST PROCEEDINGS PURSUANT TO
SECTION 8A OF THE SECURITIES ACT OF 1933, SECTION 15(b) OF THE SECURITIES
EXCHANGE ACT OF 1934, AND SECTION 203(e) OF THE INVESTMENT ADVISERS ACT OF 1940,
MAKING FINDINGS, AND IMPOSING REMEDIAL SANCTIONS AND A CEASE-AND-DESIST ORDER.





I.


The Securities and Exchange Commission (“Commission”) deems it appropriate and
in the public interest that public administrative and cease-and-desist
proceedings be, and hereby are, instituted pursuant to Section 8A of the
Securities Act of 1933 (“Securities Act”), Section 15(b) of the Securities
Exchange Act of 1934 (“Exchange Act”), and Section 203(e) of the Investment
Advisers Act of 1940 (“Advisers Act”), against Raymond James & Associates, Inc.
(“RJ&A”) and Raymond James Financial Services, Inc. (“RJFS”) (collectively,
“Respondents”).


II.


In anticipation of the institution of these proceedings, Respondents have
submitted Offers of Settlement (the “Offers”) which the Commission has
determined to accept.  Solely for the purpose of these proceedings and any other
proceedings brought by or on behalf of the Commission, or to which the
Commission is a party, and without admitting or denying the findings herein,
except as to the Commission’s jurisdiction over them and the subject matter of
these proceedings, which are admitted, Respondents consent to the entry of this
Order Instituting Administrative and Cease-and-Desist Proceedings Pursuant to
Section 8A of the Securities Act of 1933, Section 15(b) of the Exchange Act, and
Section 203(e) of the Advisers Act, Making Findings, and Imposing Remedial
Sanctions and a Cease-and-Desist Order (“Order”), as set forth below.
 
 
96

--------------------------------------------------------------------------------

 
III.


On the basis of this Order and Respondents’ Offers, the Commission finds1 that:
 
Summary


Respondents offered and sold to some of their customers financial instruments
known as auction rate securities (“ARS”) while not accurately characterizing or
while failing to adequately disclose the true nature and risks associated with
these investments.  ARS are bonds or preferred stock whose liquidity depends
upon sufficient demand at periodic securities auctions.  Although Respondents’
ARS trade confirmations, sent after customers purchased ARS, disclosed the risk
that these auctions could fail and that Respondents were not obliged to ensure
their success, at the point-of-sale, some of Respondents’ registered
representatives and financial advisers improperly described ARS as safe, liquid
alternatives to money market funds and other cash-like investments, without
adequately disclosing the auction process or the risk of illiquidity if these
auctions failed.  On February 13, 2008, a significant number of ARS auctions
failed, resulting in an overall market collapse that left thousands of
investors, including Respondents’ customers, holding ARS that they have not been
able to liquidate.  By engaging in the conduct described herein, Respondents
violated Section 17(a)(2) of the Securities Act.


Respondents


1.           Respondent RJ&A, a Florida corporation headquartered in St.
Petersburg, Florida, is a broker-dealer registered with the Commission pursuant
to Section 15(b) of the Exchange Act and is a member of the Financial Industry
Regulatory Authority (“FINRA”).  RJ&A is also an investment adviser registered
with the Commission pursuant to Section 203(a) of the Advisers Act.


2.           Respondent RJFS, a Florida corporation headquartered in St.
Petersburg, Florida, is a broker-dealer registered with the Commission pursuant
to Section 15(b) of the Exchange Act and is a member of FINRA.  RJFS was also
registered with the Commission as an investment adviser pursuant to Section
203(a) of the Advisers Act until December 2009.
 
Facts
 
 
Description of ARS



3.           ARS are bonds or preferred stock which provide for interest rates
or dividend yields that are periodically reset through auctions, typically held
every seven, twenty-eight, or thirty-five days.  ARS are usually issued with
maturities of thirty years, but the maturities can range from five years to
perpetuity.  ARS yields are determined at the periodic auctions during which the
ARS are auctioned at par.  ARS typically can be bought or sold only at one of
these periodic auctions.


4.           Under the typical procedures for an auction for ARS, investors who
wished to purchase ARS at an auction submitted a bid which included the minimum
interest or dividend rate that the investors would accept.  Holders of ARS could
either choose to keep their securities until the next auction or submit an offer
to sell their ARS.  An auction agent collected all of the bids and offers for a
particular auction.


5.           The final rate at which all of the ARS offered for sale were sold
was the “clearing rate” that applied to that particular ARS until the next
auction.  Bids with the lowest rate and then successively higher rates were
accepted until all of the sell orders were filled.  The clearing rate was the
lowest rate bid sufficient to cover all of the securities for sale in the
auction.


6.           If there were not enough bids to cover the securities offered for
sale in an auction, then an auction would fail.  In a failed auction, investors
who want to sell securities are not able to do so, and hold their ARS until at
least the next auction.  In this event, the issuer pays the holders a maximum
rate or “penalty” rate.  These rates might be higher or lower than the prior
clearing rate or market rates on similar products.
 
______________________________________________
 
1           The findings herein are made pursuant to Respondents’ Offers of
Settlement and are not binding on any other person or entity in this or any
other proceeding.
 
 
97

--------------------------------------------------------------------------------

 


Respondents’ Roles in the ARS Market


7.           To facilitate the auction process, the issuers of the ARS selected
one or more broker-dealers to underwrite the offering and/or manage the auction
process.  In many instances, these broker-dealers submitted their own bids to
prevent the auctions from failing, maintain an orderly market, or set a clearing
rate.


8.           Respondent RJ&A acted as an underwriter of single-issuer municipal
auction rate securities (“MARS”).  RJ&A managed the auctions of MARS it
underwrote and of MARS underwritten by other broker-dealers.  Additionally, RJ&A
submitted bids in the auctions it managed to prevent them from failing, to
maintain an orderly market, or to set a clearing rate.  Respondent RJFS did not
underwrite or act as an auction manager for ARS, and did not at any time submit
bids in auctions.
 
9.           Respondents RJ&A and RJFS also acted as agents, on a solicited and
unsolicited basis, for their customers by submitting customers’ orders to
purchase and sell two other ARS products: auction rate preferred securities
backed by a pool of municipal bonds (“ARPS”); and taxable auction rate
securities, which were variable rate perpetual preferred stock issued by
closed-end funds (“TARS”).  As distributing or “downstream” broker-dealers for
the ARPS and TARS, Respondents did not submit bids in these auctions.


Collapse of the ARS Market and the Effect on Respondents’ Customers


10.           In the early part of 2008, many of the broker-dealers that acted
as underwriters of the ARS offerings or as lead managers for the ARS auctions
stopped submitting their own bids in support of the ARS auctions.  As a result,
by February 13, 2008, the ARS market began to experience widespread auction
failures, leaving investors throughout the industry unable to sell their ARS
holdings.


11.           From February 13, 2008, through the present, the ARS market
continues to experience widespread failures, making many ARS holdings
illiquid.  Some ARS have been redeemed by their issuers since that
time.  However, numerous investors, including some of Respondents’ customers,
currently hold ARS that they have been unable to sell through the auction
process and have not yet been redeemed by the issuers.


Purchases of ARS by Respondents’ Customers


12.           Prior to the middle of February 2008, Respondents’ registered
representatives and financial advisers sold ARS to customers through telephone,
email, and other interstate communications.  Some of Respondents’
representatives and financial advisers made inaccurate comparisons between ARS
and other investments, such as money market funds, telling customers that ARS
were “cash equivalents,” “the same as cash,” and “highly liquid.”  Respondents’
representatives and financial advisers did not accurately characterize the
investment nature of ARS since ARS are highly complex securities that are very
different from money market funds, as evidenced by, among other things, the
dependence of ARS on successful auctions for liquidity.


13.           Respondents’ ARS trade confirmations, sent after customers
purchased ARS, disclosed the risk that these auctions could fail and that
Respondents were not obliged to ensure their success.  Nevertheless, Respondents
did not provide customers with adequate and complete disclosures regarding the
complexity of the auction process including failing to adequately disclose to
customers that Respondent RJ&A managed the auctions of the MARS and that RJ&A
routinely bid in MARS auctions to prevent a failed auction, maintain an orderly
market, or set a particular clearing rate.  For example, some of Respondents’
representatives and financial advisers did not adequately disclose to customers
that their ARS could become illiquid for an indeterminate period of time in the
event of an auction failure.


14.           Respondents should have known that their registered
representatives and financial advisers marketed ARS to customers as highly
liquid and as an alternative to cash or money market funds without adequately
disclosing that ARS are complex securities that may become illiquid.


15.           Currently, numerous customers who purchased ARS through
Respondents prior to the collapse of the ARS market in the middle of February
2008 hold hundreds of millions of dollars in illiquid ARS.  Most of these
customers hold ARPS or TARS for which Respondents acted in a downstream
capacity.
 
 
98

--------------------------------------------------------------------------------

 
Violations


16.           As a result of the conduct described above, Respondents willfully2
violated Section 17(a)(2) of the Securities Act, which makes it unlawful for any
person in the offer or sale of any securities by the use of any means or
instruments of transportation or communication in interstate commerce or by use
of the mails, directly or indirectly, to obtain money or property by means of
any untrue statement of a material fact or any omission to state a material fact
necessary in order to make the statements made, in light of the circumstances
under which they were made, not misleading.
 
Undertakings


17.           Respondents have undertaken to purchase Eligible ARS held by
Eligible Customers, and other measures, as specified under the terms set forth
below.  In determining whether to accept Respondents’ Offers, the Commission has
considered these undertakings.


A.           Key Definitions


1.           Eligible Auction Rate Securities.  As used in these undertakings,
“Eligible ARS” shall mean auction rate securities that were purchased at
Respondents on or before February 13, 2008 and that have failed at auction at
least once since February 13, 2008.  Notwithstanding the foregoing definition,
the term “Eligible ARS” shall not include ARS that were purchased at Respondents
in accounts owned, managed or advised by or through correspondent broker-dealers
or unaffiliated registered investment advisers.


2.           Eligible Customers.  As used in these undertakings, “Eligible
Customers” shall mean the current and former account owners who purchased
Eligible ARS at Respondents on or before February 13, 2008, did not transfer
such Eligible ARS away from Respondents prior to January 1, 2006, and held those
securities on February 13, 2008.  Provided, however, the term “Eligible
Customers” shall not include customers who resolved their ARS claims through
arbitration proceedings or negotiated settlements with Respondents.  The term
“Eligible Customers” also shall not include ARS customers who acted as
institutional money managers and did not hold ARS in RJ&A or RJFS accounts
(collectively, the “Institutional Money Managers”).


a.           Respondents will use their best efforts to provide the
Institutional Money Managers, within nine (9) months of the date of this Order,
opportunities to liquidate their Eligible ARS including, but not limited to,
facilitating issuer redemptions, restructurings, and through other reasonable
means.  Although Respondents are required to use their best efforts to liquidate
Eligible ARS owned by the Institutional Money Managers, the Respondents are not
obligated to purchase the securities.


b.           Respondents will use their best efforts to identify and locate
customers who purchased Eligible ARS at Respondents but who transferred such
Eligible ARS away from Respondents prior to January 1, 2006.  Respondents will
provide any such customers the Offer Notices described in Section C.1., below,
the Acceptance and Purchase Procedures described in Section D., below, and the
other terms described in Sections E., F., and G., below.


B.           Customer Notification -- Customer Assistance Line and Internet
Page.  No later than two (2) business days after the date of this Order,
Respondents shall establish: 1) a dedicated toll-free telephone assistance line,
with appropriate staffing, to provide information and to respond to questions
concerning the terms of this Order; and 2) a public Internet page on their
corporate Web site(s), with a prominent link to that page appearing on
Respondents’ relevant homepage(s), to provide information concerning the terms
of this Order and, via an e-mail address or other reasonable means, to respond
to questions concerning the terms of this Order.  Respondents shall maintain the
telephone assistance line and Internet page for at least nine (9) months from
the date of this Order.
 
_____________________________________________________
 
2           A willful violation of the securities laws means merely “‘that the
person charged with the duty knows what he is doing.’” Wonsover v. SEC, 205 F.3d
408, 414 (D.C. Cir. 2000) (quoting Hughes v. SEC, 174 F.2d 969, 977 (D.C. Cir.
1949)).  There is no requirement that the actor “‘also be aware that he is
violating one of the Rules or Acts.’” Id. (quoting Gearhart & Otis, Inc. v. SEC,
348 F.2d 798, 803 (D.C. Cir. 1965)).
 
99

--------------------------------------------------------------------------------

 
C.           Respondents’ Offer to Purchase Eligible ARS


1.           Offer Notices.


a.           First Offer Notice.  No later than thirty (30) days after the date
of this Order, Respondents shall offer to purchase, at par plus accrued and
unpaid dividends/interest, Eligible ARS from
Eligible Customers (“Purchase Offer”), and explain what the Eligible Customers
must do to accept, in whole or in part, the Purchase Offer.  Respondents shall
also inform the Eligible Customers of the relevant terms of this Order and any
other material issues regarding the Eligible Customers’ rights.
 
b.           Second Offer Notice.  To the extent that any Eligible Customers
have not responded to the Purchase Offer on or before forty-five (45) days
before the end of the applicable Offer Period (defined below), Respondents shall
provide any such Eligible Customers a second written notice informing them again
of the Respondents’ Purchase Offer, the relevant terms of this Order and any
other material issues regarding the Eligible Customers’ rights.


2.           Offer Period.  For Eligible Customers, the Purchase Offer shall
remain open for a period of seventy-five (75) days from the date on which
Respondents sent the First Offer Notice (“Offer Period”).
 
D.           Acceptance and Purchase Procedures


1.           Eligible Customer Acceptance.  Eligible Customers may accept
Respondents’ Purchase Offer by notifying Respondents in writing at any time
before midnight, Eastern Time, on the last day of the Offer Period, or such
later date and time as may be extended by Respondents.  An acceptance must be
received by Respondents prior to the expiration of the Offer Period, or such
later date as may be extended by Respondents and the Commission staff.


2.           Purchase Notice.  For those Eligible Customers who accept
Respondents’ Purchase Offer within the Offer Period, Respondents shall send
those Eligible Customers a notice (“Purchase Notice”), indicating when
(“Purchase Date”) and how Respondents will purchase their Eligible ARS.


3.           Eligible Customers’ Right to Revoke.  Eligible Customers may revoke
their acceptance of Respondents’ Purchase Offer up until Respondents purchase an
Eligible Customer’s Eligible ARS.


4.           Purchases Relating to Eligible Customers Who Accept the Purchase
Offer.  For those Eligible Customers who accept Respondents’ Purchase Offer,
Respondents shall purchase their Eligible ARS no later than five (5) business
days following expiration of the Offer Period.


5.           Purchases Relating to Eligible Customers Who Transferred Their
Eligible ARS Away from Respondents.  Respondents’ purchase obligations described
above apply equally to those Eligible Customers who accept Respondents’ Purchase
Offer within the Offer Period, but who have since transferred their Eligible ARS
away from Respondents.


a.           Respondents’ purchase obligations to these Eligible Customers shall
be contingent on: (1) Respondents receiving reasonably satisfactory assurance
from the financial services firm currently holding the Eligible Customer’s
Eligible ARS that the bidding rights associated with the Eligible ARS will be
transferred to the Respondents; (2) the Eligible Customer reactivating their
former account with Respondents; and (3) the transfer of the Eligible ARS to the
Eligible Customer’s former account with Respondents.


b.           Respondents shall use their best efforts to identify, contact and
assist such Eligible Customers to reactivate their former account at Respondent
and to transfer the Eligible ARS to such account, and shall not charge such
Eligible Customers any fees relating to or in connection with the transfer to
Respondents or custodianship by Respondents of such Eligible ARS.
 
 
100

--------------------------------------------------------------------------------

 
          E.           Reimbursement for Related Loan Expenses.  Respondents
shall use their best efforts to identify Eligible Customers who took out loans
from Respondents after February 13, 2008 secured by Eligible ARS that were not
successfully auctioning at the time the loan was taken and who paid interest
associated with the ARS-based portion of those loans in excess of the total
interest and dividends received on the Eligible ARS during the duration of the
loan.  Respondents shall reimburse such customers for the excess expense, plus
reasonable interest thereon.  Such reimbursement shall occur no later than
seventy-five (75) days after the date of this Order.
 
        F.           Relief for Eligible Customers Who Sold Or Redeemed Below
Par.  Respondents shall use their best efforts to identify any Eligible
Customers who: (1) purchased Eligible ARS at Respondents on or before February
13, 2008; and (2) subsequently sold those Eligible ARS below par between
February 13, 2008 and the date of this Order (referred to as “Below Par
Sellers”).  Within seventy-five (75) days of the date of this Order, Respondents
shall pay any such identified Below Par Sellers the difference between par and
the price at which the Below Par Seller sold or redeemed the Eligible ARS, plus
reasonable interest thereon.  Respondents shall promptly pay any such Below Par
Seller identified thereafter.
 
        G.           Consequential Damages Claims.


1.           Special Arbitration Procedures. Respondents shall consent to
participate, at the election of an Eligible Customer, in the special arbitration
procedures announced by FINRA on December 16, 2008, and available on their
website at
http://www.finra.org/web/groups/arbitrationmediation/@arbmed/documents/arbmed/p117445.pdf
for the exclusive purpose of arbitrating an Eligible Customer’s claim for
consequential damages against Respondents related to the customer’s investment
in Eligible ARS.  As explained by the special arbitration procedures, the
following shall apply:


a.           Forum Fees. Respondents will pay all forum fees associated with the
arbitration.


b.           Burden of Proof. Eligible Customers shall bear the burden of
proving by a preponderance of the evidence the existence and amount of
consequential damages suffered as a result of the illiquidity of the Eligible
ARS.  Although they may defend themselves against consequential damage claims,
Respondents shall not argue against liability for the illiquidity of the
underlying Eligible ARS position or use as part of their defense any decision by
the Eligible Customer not to borrow money from Respondents.


c.           Eligible Customers Who Previously Arbitrated or Settled. Eligible
Customers who previously arbitrated or previously settled and released claims
relating to their Eligible ARS are not eligible to participate in the special
arbitration procedures.


d.           Other Damages. Eligible Customers who elect to use the special
arbitration procedures provided for within this subparagraph shall not be
eligible for punitive damages, or any other type of damages other than
consequential damages.  Eligible Customers proceeding under the special
arbitration procedures may not recover as consequential damages any attorneys’
fees incurred in connection with the arbitration or any related mediation
proceeding.


H.           Other Proceedings/Relief.  All Eligible Customers who avail
themselves of the relief provided pursuant to this Order may pursue any remedies
against Respondents available under the law subject to any defenses Respondents
may have.  However, those customers that elect to utilize the special
arbitration procedures set forth above are limited to the remedies available in
that process and may not bring or pursue a claim relating to ARS in another
forum.


I.           Reports and Meetings


1.           Beginning with the month ended after the date of this Order and
continuing through the month ended nine (9) months from the date of this Order,
Respondents shall submit bi-monthly written reports and a final written report
detailing Respondents’ progress with respect to their undertakings.  Each report
shall be submitted within forty-five (45) days of the end of the month in which
the report is required to Chedly C. Dumornay, Esq., U.S. Securities and Exchange
Commission, 801 Brickell Avenue, Suite 1800, Miami, Florida 33131, or as
directed in writing by the Commission Staff.




 
101

--------------------------------------------------------------------------------

 
 
2.   Beginning one hundred and twenty (120) days after the date of this Order,
Respondents shall confer at least quarterly with the Commission staff to discuss
their progress with respect to these undertakings.  Such quarterly progress
reports shall continue for nine (9) months from the date of this Order.
 
3.   The reporting and conference deadlines set forth above may be amended or
modified with agreement from the Commission Staff.
 
IV.


In view of the foregoing, the Commission deems it appropriate and in the public
interest to impose the sanctions agreed to in Respondents Raymond James &
Associates, Inc. and Raymond James Financial Services, Inc.’s Offers.


Accordingly, pursuant to Section 8A of the Securities Act, Section 15(b) of the
Exchange Act, and Section 203(e) of the Advisers Act, it is hereby ORDERED that:
 
A.           Respondents Raymond James & Associates, Inc. and Raymond James
Financial Services, Inc. cease and desist from committing or causing any
violations and any future violations of Section 17(a)(2) of the Securities Act;


B.           Respondents Raymond James & Associates, Inc. and Raymond James
Financial Services, Inc. are censured; and
 
C.           The Commission is not imposing a penalty against Respondents at
this time.  However, in the event the Division of Enforcement (“Division”)
believes that Respondents have not complied with their undertakings as more
fully described above, the Division may, at any time following the entry of this
Order, petition the Commission to: (1) reopen this matter to consider the
appropriateness of a penalty; and (2) seek an order directing payment of up to
the maximum civil penalty allowable under the law.  In determining whether to
impose a penalty, the Commission will take into consideration its traditional
criteria in determining whether to assess civil penalties, including the extent
to which Respondents have satisfied their undertakings and cooperated with the
Commission and other regulators in their investigations.   Respondents may not,
by way of defense to any such petition: (1) contest the findings in this Order;
or (2) assert any defense to liability or remedy, including, but not limited to,
any statute of limitations defense.
 


By the Commission.






Elizabeth M. Murphy
Secretary

 
 
102

--------------------------------------------------------------------------------

 
 


 
 


 
 